Exhibit 10.1 collateral MANAGEMENT AGREEMENT between ARCH STREET CLO, LTD. and NEWSTAR CAPITAL LLC Dated as of September 15, 2016 Seward & Kissel LLP TABLE OF CONTENTS Page COLLATERAL MANAGEMENT AGREEMENT ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.01. Definitions. 2 SECTION 1.02. Rules of Construction. 4 ARTICLE II COLLATERAL MANAGER SECTION 2.01. Appointment of Collateral Manager. 4 SECTION 2.02. Services. 5 SECTION 2.03. Records. 7 SECTION 2.04. Additional Obligations. 7 SECTION 2.05. Power of Attorney. 8 SECTION 2.06. Standard of Care. 9 SECTION 2.07. Brokerage. 9 SECTION 2.08. Agency Cross-Transactions. 10 SECTION 2.09. Modifications to Indenture. 11 ARTICLE III ADDITIONAL ACTIVITIES OF THE COLLATERAL MANAGER SECTION 3.01. Permitted Activities. 11 ARTICLE IV conflicts of interest SECTION 4.01. Investment Activity of the Collateral Manager. 13 SECTION 4.02. Acquisitions from or Dispositions to the Collateral Manager. 16 ARTICLE V CONFIDENTIALITY SECTION 5.01. Confidentiality. 16 ARTICLE VI REPRESENTATIONS AND WARRANTIES SECTION 6.01. Representations and Warranties of the Issuer. 17 SECTION 6.02. Representations and Warranties of the Collateral Manager. 18 i ARTICLE VII FEES AND EXPENSES SECTION 7.01. Management Fees. 20 SECTION 7.02. Expenses. 23 SECTION 7.03. Manner of Payment. 24 ARTICLE VIII LIMITS ON COLLATERAL MANAGER RESPONSIBILITY; INDEMNIFICATION SECTION 8.01. Limits on Collateral Manager Responsibility. 24 SECTION 8.02. Issuer Indemnification of Collateral Manager. 26 SECTION 8.03. Collateral Manager Indemnification of Issuer. 27 SECTION 8.04. Indemnification Procedures. 27 ARTICLE IX termination SECTION 9.01. Automatic Termination. 28 SECTION 9.02. Resignation of Collateral Manager. 28 SECTION 9.03. Removal of the Collateral Manager for Cause. 29 SECTION 9.04. Actions Upon Termination. 31 SECTION 9.05. Replacement of Collateral Manager. 31 ARTICLE X DELEGATION; ASSIGNMENT; SUCCESSION SECTION 10.01. Delegation. 33 SECTION 10.02. Assignment. 33 SECTION 10.03. Succession. 34 ARTICLE XI MISCELLANEOUS SECTION 11.01. Notices. 35 SECTION 11.02. Binding Nature of Agreement; Successors and Assigns. 36 SECTION 11.03. Entire Agreement; Amendments. 36 SECTION 11.04. Conflict with the Indenture. 37 SECTION 11.05. Priority of Payments. 37 SECTION 11.06. Governing Law. 37 SECTION 11.07. Submission to Jurisdiction. 37 ii SECTION 11.08. Indulgences Not Waivers. 37 SECTION 11.09. Costs and Expenses. 38 SECTION 11.10. Execution in Counterparts. 38 SECTION 11.11. Provisions Separable. 38 SECTION 11.12. Written Disclosure Statement. 38 SECTION 11.13. Benefit of the Agreement. 38 SECTION 11.14. Limited Recourse; No Petition. 39 SECTION 11.15. Survival. 39 SECTION 11.16. No Partnership or Joint Venture. 39 SECTION 11.17. Rule 17g-5 Compliance. 39 SECTION 11.18. WAIVER OF JURY TRIAL. 40 Exhibit A TAX INVESTMENT GUIDELINES iii COLLATERAL MANAGEMENT AGREEMENT
